DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  Claims 1-20 are directed to methods and systems.  As such, the claimed invention falls into the broad categories of invention.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. at 309.
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “The present disclosure relates to systems for content recommendation and, more particularly, to systems and related processes for recommending gaming content, such as video game play session content for a video game based on players’ performance” (par. 1).  Representative claim 11 recites the following (with emphasis):
11.  A system for evaluating video game play session content for a video game, comprising: 
a memory configured to: 
store player data and settings for the video game; and 
a control circuitry coupled to the memory and configured to: 
calculate a pre-game performance metric based the player data and on the settings for the video game; 
determine that the pre-game performance metric meets a pre-game threshold; 
in response to determining that the pre-game performance metric meets the pre-game threshold, calculate an in-game performance metric based on stored metadata associated with the video game play session content that is indicative of aspects of game play; 
determine that the in-game performance metric meets an in-game performance threshold; 
in response to determining that the in-game performance metric meets the in-game performance threshold, determine aggregated statistics from the video game play session content; 
analyze the aggregated statistics relative to the stored player data and stored settings for the video game; and 
based on the analyzing, generate for display a video of the video game play session content.

The underlined portions of claim 11 generally encompass the abstract idea, with substantially identical features in claim 1.  Claims 2-10 and 12-20 further define the abstract idea such as by categorizing the game genre, calculating performances of teams, calculating average or aggregated performance metrics and statistics, etc.  
Under prong 1, the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity.  The invention encompasses making subjective judgments about given events in the form of numerical scoring and making comparisons to other performances.  The scoring may comprise any number of different factors such as defense or offense in many different types of games (pars. 2-7).  Each of these games is a type of organizing human activity that has long existed in society.  There is no particular inventive type of game disclosed, but rather the invention is directed to making judgments for any type of game.  Making judgments in these events is a mental activity which could be made in the human mind or with pen and paper.  Finally, averaging numerical scores is a basic and longstanding mathematical algorithm.      
Under prong 2, the instant claims do not integrate the abstract idea into a practical application.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine, (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)-(c), (e)-(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements other than the abstract idea per se amount(s) to no more than: a system having a memory and control circuitry (i.e., processor) configured to perform the abstract idea.  As broadly claimed, the feature of generating a video of the video game play session content may be viewed as part of the abstract idea (e.g., as a process of relaying information derived using the abstract idea) or as an extra-solution activity (e.g., a video that is unrelated to the rest of the analysis or as simply outputting the results of the abstract idea).  It is ambiguous whether the video, which is “based on the analyzing,” has any content derived from the analyzing step or whether it simply follows the analyzing step when it is completed.
The above elements amount to generic, well-understood and conventional computer components.  Using a computer to accept and perform calculations on data (in this case, to analyze and adjust numerical scores) is the most basic function of a computer.  Each of the claimed computer functions is well-understood, routine, conventional activity previously known to the industry and/or constitutes extra-solution activity.  Such functions include receiving data, determining mathematical factors, executing instructions via a processor, and communicating data over a network.  As demonstrated by Berkheimer v. HP, such computer functions cannot save an otherwise ineligible claim under §101.  In short, each step does no more than require a generic computer to perform generic computer functions.
Displaying recorded video on a computer is also well-understood, routine, conventional activity previously known to the industry and/or constitutes extra-solution activity.  For instance, the specification admits as prior art a “remote media server used to store different types of content (e.g., including video content selected by a user) in a location remote from computing device 104…Systems and methods for remote storage of content and providing remotely stored content to user equipment are discussed in greater detail in connection with Ellis et al., U.S. Pat. No. 7,761,892, issued Jul. 20, 2010” (par 45).  The specification also recognizes ubiquitous computer video providers “YOUTUBE, NETFLIX, and HULU” (par. 46), which long predate the invention here.
The specification contemplates a variety of well-understood, routine, and conventional computer systems such as servers, smartphones, tablets, personal computers, etc. operating over a generic network (see at least pars. 28-29).  
Considered as an ordered combination, only generic computer components are present (e.g., computing system, network, processor, and storage).  Viewed as a whole, the claims simply recite the concept of calculating by a generic computer.  The claims do not, for example, purport to improve the functioning of the computer itself.  Nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  Under relevant court precedents, that is not enough to transform an abstract idea into a patent-eligible invention.
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
On page 7 of the remarks, Applicant asserts that the claims recite an improved method for selecting and displaying video content by way of analysis of pre-game and in-game statistics used to select video content for displaying through a graphical user interface.  The Examiner notes that it is ambiguous as to what this video content would actually include.  The claim language states that the video is “based on the analyzing” steps, but there is no indication of what part of the video game play session content might be included.  It could be the case that the video includes the (now-deleted) recommendation of content, but this is not clear either.  If the video is simply a representation of the previous gameplay session, then there would be no need to analyze any part of the statistics (recited earlier in the claim), in which case the video is extra-solution activity.  On the other hand, if the statistics or other calculated information are presented within the video, this merely constitutes an output of the abstract idea analysis steps.  On balance, the newly added step is not a practical application of the abstract idea because it constitutes extra-solution activity either unrelated to the abstract idea or as merely displaying the results of the abstract idea.  Therefore, Applicant’s assertion that the display of video content is more than mere post-solution activity is not persuasive.
Applicant further asserts that “the background and remainder of the specification” demonstrate that the disclosure “improves methods for selecting which videos to display on a graphical user interface” (Remarks, p. 7).  However, the Examiner is unable to readily discern which aspects of the claimed invention could be seen as a technological improvement in selecting which video(s) to display.  As discussed in the grounds of rejection, the majority of the claim is directed to using numerical calculations to make judgments about a player’s performance during a game.  Such features do little to inform how the game session video is generated.  All that can be discerned from the claim language is that the video is generated based on the analyzing, but without any discussion of what impact the analyzing steps may have on the video.  As such, Applicant has not provided sufficient detail to show that any improvement is present here.  
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715